In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 14-789V
                                    Filed: May 11, 2016

*************************                               UNPUBLISHED
MICHELENE FALSINI,                       *
                                         *              Special Master Hamilton-Fieldman
                     Petitioner,         *
                                         *
v.                                       *              Attorneys’ Fees and Costs;
                                         *              Reasonable Amount Requested
SECRETARY OF HEALTH                      *              to which Respondent Does Not
AND HUMAN SERVICES,                      *              Object.
                                         *
                     Respondent.         *
*************************
Elizabeth Martin Muldowney, Rawls McNelis + Mitchell, Richmond, VA, for Petitioner.
Michael Milmoe, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION 1

        On August 29, 2014, Michelene Falsini (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that an influenza (“flu”) vaccination administered on November 14, 2011
caused her to develop Guillain-Barré syndrome (“GBS”).

       On May 10, 2016, Petitioner filed an amended motion fees and costs. 3 In her motion,
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B).
Consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, the undersigned agrees that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
3
 Petitioner’s initial motion for attorneys’ fees and costs was filed on April 26, 2016. Petitioner
subsequently amended the motion in deference to some objections raised by Respondent.
Petitioner requests compensation for $24,400.00 in attorneys’ fees and costs. Petitioner
represents that Respondent has no objection to the requested amount. Petitioner also represents
that she has not personally incurred any fees or costs in pursuit of her vaccine claim. See
Petitioner’s Exhibit 21, General Order No. 9 Statement, filed April 26, 2016.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e). The undersigned finds that this petition was brought in good faith and that there
existed a reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable
and appropriate. Accordingly, the undersigned hereby awards the amount of $24,400.00, in
the form of a check made payable jointly to Petitioner and Petitioner’s counsel, Elizabeth
M. Muldowney, of the law firm of Rawls McNelis + Mitchell.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 4

       IT IS SO ORDERED.

                                                    /s/Lisa D. Hamilton-Fieldman
                                                    Lisa D. Hamilton-Fieldman
                                                    Special Master




4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).